Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 26 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                      26 septembre 1781
                  
                  Votre Excellence doit être rassuré dans ce moment, ayant reçû la lettre que j’ai eû l’honneur de luy ecrire hier 25. du mois; mais quoique sur la carte, la position que j’occupe, m’eut parû bonne; lorsque j’ai été sur le lieu, je l’ai trouvé mauvaise et hors d’Etât de rendre à votre armée; aucuns services, de plus, je me trouve dans l’impossibilité de faire de l’eau, et de donner à mes matelots, les rafraichissements qu’ils ont du attendre de l’humanité. je suis donc convenû avec M. le Marquis de la fayette que je n’aurais pas eû le plaisir d’embrasser dans ma lettre qui l’a fait venir, que je retournerois au Cap henry ou je serais plus en etât d’empêcher L’Ennemy de porter du secours au Lord Cornwallis; mais si ce que me mande le Ministre par les dernieres depêches, est vrai, L’Amiral Digby n’est parti qu’avec 3. Vaisseaux seulement au lieu de six qu’il devait avoir.  je ne pense pas qu’avec ces forces, il vienne me provoquer et s’exposer à mettre à decouvert toutes les isles du vent, par l’impossibilité ou seroit hood de retourner tout de suitte. Que votre Excellence soit bien sure que j’ai, pour ainsi dire, plus à coeur que vous même, que l’expédition D’York se termine au gré de nos desirs.
                  Pardonnés moy, je vous supplie cette petite inquietude, qui m’a été occasionnée que par le zîêle que j’ai, de ne pas ternir la gloire de mon maitre; en démeritant auprès de Votre Excellence duquel je veux conserver l’amitié et l’Estime.  Votre Excellence trouvera ci joint, je me trompe;  M. le Mqis de la Fayette vous mettra differentes observations qui nous concernant, et des reponses relatives à vos operations, qui, à ce que j’espere, vous satisferont.  J’ai l’honneur d’être avec une conconsidération respectueuse De Votre Excellence Votre Le humble et três obeissant serviteur
                  
                     Le Comte de Grasse
                  
               